PROVOSTY, J.
This case presents the same issues precisely as that of Tremont Lumber Co. v. Same Defendants, 78 South. 650,1 this day bedded. The two cases were consolidated for trial.
For the reasons there assigned, the judgment appealed from is therefore affirmed except in the matter of the attorney’s fees, as to which it is remanded for further trial, with instructions that judgment be rendered against the plaintiff in favor of the defendants for 10 per cent, attorney’s fees, upon the basis of the contested part of the taxes and penalties herein, and, in the event the tender made by plaintiff to the tax collector was on the condition that a receipt in full should be given, or was made otherwise than unconditionally, then that judgment be also rendered for such attorney’s fees upon the basis of the uncontested part of said taxes and penalties; and that the plaintiff pay all the costs of this suit.
O’NIELL, J., dissents.

 Ante, p. 389.